Citation Nr: 0125064	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  99-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to an 
evaluation in excess of 30 percent for PTSD.

This matter was remanded in August 2000 for the purpose of 
scheduling the veteran for a Travel Board hearing.  During 
the course of the remand, by a rating decision dated June 
2001, the RO increased the veteran's evaluation for PTSD to 
50 percent disabling effective May 28, 1998.  The veteran was 
scheduled for a Travel Board hearing, but failed to appear.  
This case has been returned to the Board for appellate 
review.

In a June 1999 informal hearing presentation from the 
veteran's representative, the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability was raised.  This matter is referred to the 
RO for action deemed appropriate.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  The veteran's PTSD is not manifested by more than 
occupational and social impairment with reduced reliability 
and productivity.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By a rating decision dated July 1991, the veteran was granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective March 29, 1991.  By a rating decision 
dated June 2001, the RO increased that evaluation from 30 to 
50 percent effective May 28, 1998.  The veteran contends that 
the 50 percent evaluation does not accurately reflect the 
severity of his PTSD.

At his August 1998 VA examination, the veteran reported 
tremors in his right hand and arm and occasionally in his 
right leg.  He indicated that his tremors were worse when he 
was around people and that although he had extensive testing, 
they had not been able to locate any functional cause.  He 
was told that the cause was psychological in nature.  The 
veteran also reported a lot of anger and he frequently had 
bad dreams of being in rice paddies and having the Vietcong 
shoot at him.  He also reported at times waking and feeling 
as if the Vietcong were all around him.  He indicated that 
the dreams have slowed down somewhat since he had been placed 
on medication.  While he still had bad dreams with 
medication, they only occurred once a week.  The veteran 
reported becoming easily angered and found it difficult to be 
around other people.  At the time he reported being separated 
from his 6th wife because he could not manage his anger 
around her.  He indicated that he moved into a boarding home 
two weeks prior.  The veteran did report some feelings of 
depression with his life, and at times felt worthless.  He 
reported periodically having crying spells, and felt detached 
at times from those around him.  The veteran indicated that 
his appetite was good and his sleep was fair to good as long 
as he took his medications.  He stated that he did not use 
any alcohol since February 1997 and saw two VA physicians for 
management of his medications.  The veteran reported that he 
had not worked since 1990 primarily due to his severe tremor.  

The examination showed the veteran to be neatly dressed and 
walked with a quad cane in his left hand and his right hand 
and arm did physically shake.  At times he seemed to be 
holding his hand and arm up to insure that the examiner would 
observe the shaking of his hand and arm.  His speech was 
clear and discernable, yet he spoke in a slow, soft, hesitant 
manner.  A Folstein Mini-mental status examination was 
administered and the veteran obtained a score of 24 of a 
possible 30.  Generally a score of 23 or less was needed to 
suggest further assessment.  The veteran was oriented to 
year, month, day and place, but not to date.  He had no 
difficulty with the immediate recall task, but on the delayed 
recall task, he could only recall two of the words, he had 
been asked to remember.  On the attention and calculation 
portion of the examination, he was unable to do serial 7's, 
but could spell the word "world" backwards correctly.  On the 
language portion of the examination, he did have difficulty 
with the repetition task, and the copying of the intersecting 
pentagons.  No abnormal mental trends, involving delusions or 
hallucinations were present.  He denied any present thoughts 
of homicide or suicide.  The Axis I diagnosis was PTSD and 
conversion disorder with motor symptoms.  The Global 
Assessment of Functioning (GAF) score was assessed at 41.  In 
his summary, the examiner noted that the results of the 
evaluation depicted an individual who appeared to be 
suffering from PTSD and also appeared to be presenting with a 
somatization disorder, specifically a conversion disorder 
indicated by a tremor in his right hand and arm, and weakness 
in his right leg.  A functional cause of this problem has not 
been identified and the presentation of these physical 
symptoms appeared to be related to psychological factors.  
The veteran did admit that the tremor became worse when he 
was around people.  He reported that he did not have this 
tremor in his right hand when he was taking his medication 
and was in a room alone.  Continued psychiatric management of 
the veteran's medication and the outpatient monitoring was 
recommended for the indefinite future as well as supportive 
psychotherapy.

In an August 1998 rating decision the RO noted that it 
appeared that the August 1998 VA examiner was not aware of 
the evidence that the veteran had suffered a stroke a few 
years prior to the examination.  In requesting aid and 
attendance by correspondence dated November 15, 1996, the 
veteran submitted letters from a VA staff psychiatrist dated 
November 1996 indicating that the veteran needed a cane due 
to the residuals of his stroke which were: nightly seizures 
(evidence of these was veteran's bitten tongue); weakness of 
the right leg; tremors of the right arm, etc.  The 
psychiatrist further indicated that the veteran was unable to 
take care of his bodily needs and needed assistance.

At his September 2000 VA social work assessment, the veteran 
reported that he had difficulty obtaining and maintaining 
close, personal friendships and relationships.  He did not 
feel comfortable around people and kept himself isolated most 
of the time and no longer attended AA meetings because he did 
not like being in the public.  He indicated that although he 
had a belief in God, he did not feel comfortable going to 
church.  It was noted that the veteran had a well documented 
anger management problem and was easily agitated.  He 
reported isolating himself from almost all social 
interactions.  It was noted that the veteran appeared anxious 
throughout the interview and his right arm was shaking and 
trembling which he indicated became worse when he was around 
people.  He indicated that he was feeling increased anxiety 
and had daily suicidal ideations (with no plan to follow 
through).  He indicated that he could not cry.  The veteran 
indicated that he was hearing voices, "gook voices".  He also 
reported an increase in daily suicidal ideation and said the 
only thing that stopped him from following through was his 
fear of God.  He reported an increase in sleeping 
disturbances and woke up 4 to 5 times a night, and did not 
rest well.  The veteran reported nightmares and/or night 
terrors 3 to 4 times a week.  The veteran felt that he had no 
life left and he could not do anything anymore.  He indicated 
that nothing was enjoyable and was very depressed.  The 
veteran reported that he watched the news every day hoping 
that a war would break out and that he would get to go help.  
He indicated that he wanted to participate in war so that he 
could get shot and this would be his way out of this world.  
He stated that he would not shoot himself because of his 
belief in God.  The veteran also indicated that he was having 
difficulty getting along with his family members and was 
recently reunited with his daughter and two grandchildren, 
but did not feel that the reunion went well.  He reported 
that he did not know what to say to the grandchildren and was 
uncomfortable and nervous around them.  The veteran could not 
describe one activity, interest, or hobby that he enjoyed.  
He indicated that he went to church occasionally and 
indicated that it gave him a kind of peace when he came out.  

At his October 2000 VA examination, the veteran reported that 
when he was around people he had a tremor of his right hand 
and the tremor was getting worse and worse when he got 
nervous or was around people.  He was experiencing a resting 
slight tremor during the daytime; however, the tremor 
disappeared while he slept and upon wakening in the morning.  
The veteran also admitted to a history of seizures and 
reported being diagnosed about 10 years ago, which coincided 
with the onset of symptoms of tremors.  He reported symptoms 
of anger if he was being watched, recurrent distressing 
dreams from Vietnam, probably once per week with medication 
helping.  The veteran indicated that the dreams mentioned 
were about American or Vietnamese bodies or bodies in the 
rice paddies.  He stated that he did not have a future.  The 
veteran indicated that his current stressors were being 
around people, although he felt relaxed in the PTSD group.

The examiner noted that the veteran underwent psychiatric 
evaluation in August 1998 which was impressive for conversion 
disorder with model symptoms, alcohol dependency in sustained 
remission.  The veteran gave a history of overdose on Nardil 
in 1995.  The veteran was involved in outpatient psychiatric 
services through VAMC in Poplar Bluff, Missouri, for 
psychotropic medication management and psychotherapy.  The 
examiner also indicated that as far as alcohol, the veteran 
had had 3 DWI's, his last being in 1997.  The veteran 
reported he had been drinking on 3 occasions in the past 10 
years and none over the past 4 years.  His past medical 
history was remarkable for tremor of the right hand and 
seizure disorder noted as per self-report.  The veteran has 
been married 5 times and divorced.  His reasons of his 
divorces, according to records, were problems with anger and 
sexual functioning.  He was currently living by himself and 
had completed the 10th grade.  He also reported that he 
started walking and heard voices and thought the airplane had 
transmissions to read his thoughts and stopped walking.

The October 2000 examination showed the veteran to be 
normally groomed, clean shaven, wearing glasses, and carrying 
a cane.  He was cooperative, maintained good eye contact, and 
exhibited a normal range of psychomotor behavior.  He also 
experienced an obvious coarse tremor on the right hand 
throughout the interview session.  Affect was mildly 
depressed.  His speech was clear, coherent, logical, goal 
directed, and had a normal cadence.  The veteran admitted to 
still thinking about suicide but not any serious thoughts at 
the time.  As far as homicidal thoughts, he stated if 
somebody makes him angry, he would get such thoughts, but 
stated that he did not associate with people.  He admitted to 
hearing voices in the past and that medication helps.  He 
reported that he occasionally heard voices, stating one voice 
reminded him from the overseas and other voice was from 
"gooks" and he stated he was surrounded by them.  He stated 
the police caught him several years before for DWI at the 
moment he was hearing "gooks" voices and thought the police 
were "gooks".  He also admitted to paranoid thoughts, feeling 
he was being watched, or people talking about him.  The 
veteran was alert and oriented times 3 and he did not know 
the current date, but knew he was at the VAMC for evaluation.  
He registered three objects on the first trial and knew the 
current president but wasn't able to count the presidents in 
the backward order.  He had concrete thoughts on both simple 
similarities.  He provided his mother's maiden name and was 
not able to spell "world" backward.  He did recall the 
contents of his meal for supper the night before but 
struggled.  He counted serial 7s as follows: 94/93, 87 and 
serial 3s correctly and fluently.  When asked to subtract 35 
cents from a five-dollar bill, his answer was $4.35.  When 
asked to subtract 55 cents from a ten-dollar bill, he gave 
the correct answer.  When asked if he went to the grocery 
store and bought one item for one dollar and another item for 
sixteen cents and pays five dollars, how much change would he 
expect to receive in return, the question had to be repeated 
and he was still unable to answer.  Attention and 
concentration were moderately compromised.  Intellect seemed 
average by the interview process.  Insight and judgment 
seemed to be fair to guarded.  The Axis I diagnosis was PTSD 
and alcohol dependence.  GAF score was assessed as 45 to 55.  
The examiner indicated that as to his opinion as to the 
etiology of the veteran's tremor on the right hand, the 
veteran's tremor appeared to be psychological in nature, 
although he did not feel it would be directly due to the 
veteran's PTSD.  The closest diagnosis might be conversion 
reaction, although the examiner doubted it as the veteran 
indicated that the tremors disappeared during sleep and upon 
awakening in the morning and varied in intensity depending on 
the situations as noted above.  Based on the above 
evaluation, the examiner assessed a GAF score of 50 for the 
veteran's PTSD.  

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 5103A 
(West Supp. 2001), (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See also 
implementing regulation at 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, November 1996 letters from VA staff psychiatrist, 
August 1998 and October 2000 VA examination reports, and 
September 2000 VA social work assessment.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for the disability at issue.  The discussions in the 
statement of the case and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would aid in substantiating the claim 
and, therefore, a remand is not necessary.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The RO has rated the veteran's PTSD as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Analysis

A review of the medical evidence does not show that the 
veteran's PTSD "more nearly approximates" the criteria for a 
70 percent evaluation.  See 38 C.F.R. § 4.7.  

VA examination dated August 1998 showed the veteran to be 
neatly dressed; his speech was clear and discernable, yet he 
spoke in a slow, soft, hesitant manner; he was oriented to 
year, month day and place, but not to date; he had no 
difficulty with the immediate recall task, but on delayed 
recall task he could only recall two words; no abnormal 
mental trends involving delusions or hallucinations were 
present; he denied any thoughts of homicide or suicide.  His 
October 2000 VA examination showed the veteran to be normally 
groomed, clean shaven; he was cooperative, maintained good 
eye contact, and exhibited a normal range of psychomotor 
behavior; his affect was mildly depressed; his speech was 
clear, coherent, logical, and goal directed, and had normal 
cadence; the veteran did admit to still thinking about 
suicide, but had no serious thoughts; he had homicidal 
thoughts when someone made him angry, but did not associate 
with people; he admitted to hearing voices in the past and 
that medication helped; attention and concentration were 
moderately compromised; intellect seemed average; insight and 
judgment seemed to be fair to guarded; he was oriented times 
3 and did not know the current date; he had difficulty 
performing arithmetic and calculation.

In order to receive a rating of 70 percent disabling for 
PTSD, the evidence must show that there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The medical findings did not show that the veteran has 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  The veteran did admit to still thinking about 
suicide, but with no serious thoughts at the present.  
Although the veteran indicated that he no longer worked 
primarily due to his tremor, the examiner in the October 2000 
VA examination opined that as to the etiology of the 
veteran's tremor on the right hand, it appeared to be 
psychological in nature, although he did not feel it would be 
directly due to the veteran's PTSD.  He has nightmares, but 
they only occur about once a week.  Medication helps him in 
this regard.  He also reported occasionally hearing voices, 
less frequently with the use of medication than previously.  
In reviewing the criteria for a 70 percent rating, the Board 
finds that the veteran does not have most of the symptoms 
listed for such a rating and does not demonstrate 
deficiencies in most areas.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

